— Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered December 8,1982, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant complains that the trial court did not comply with his request for a charge admonishing the jury that a police officer’s testimony should be evaluated in the same manner as the testimony of any other witness. Although such a charge should usually be given (see, People v Gadsden, 80 AD2d 508; People v Aiello, 58 AD2d 875; 1 CJI [NY] 7.08, at 277), we cannot say that, under the circumstances of this case, it was reversible error to fail to do so. Defendant first made his request after the court had given its complete charge, which did not suggest that the defendant’s evidence should be singled out for any special scrutiny (cf. People v Gadsden, supra; People v Demery, 60 AD2d 606, 607; People v Winston, 52 AD2d 432, 434-435), and the police testimony was at least partially favorable to the defendant in suggesting the possibility of mistaken identification.
We have considered the remaining contentions, to the extent preserved, and find them to be either harmless error or merit-less. Titone, J. P., Thompson, O’Connor and Rubin, JJ., concur.